Exhibit 10.13

SECOND AMENDMENT TO REVOLVING CREDIT
AND TERM LOAN AGREEMENT

          This Second Amendment to Revolving Credit and Term Loan Agreement is
dated as of September 30, 2005, between XETA TECHNOLOGIES, INC., an Oklahoma
corporation (“Borrower”), and BANK OF OKLAHOMA, N.A (“Bank”).

RECITALS

          A.          Reference is made to the Revolving Credit and Term Loan
Agreement dated as of October 1, 2003 and amended June 7, 2004 (as amended
“Credit Agreement”) between Borrower and Bank, pursuant to which currently
exists: (i) a term loan in the amount of $3,374,734.33, with a current
outstanding principal balance of $1,125,507.76 (“Term Loan”), (ii) a real estate
loan in the amount of $2,238,333.48, with a current outstanding principal
balance of $1,896,677.26 (“Real Estate Loan”), and (iii) a revolving line of
credit in the amount of $7,500,000 (“Revolving Line”). Terms used herein shall
have the meanings ascribed them in the Credit Agreement unless otherwise defined
herein.

          B.          Borrower has requested that Bank extend the commitment of
the Revolving Line to September 28, 2006; and Bank has agreed to accommodate
such request, subject to the terms and conditions set forth below.

AGREEMENT

          For valuable consideration received, it is agreed as follows:

          1.          AMENDMENTS TO THE CREDIT AGREEMENT. The Credit Agreement
is hereby amended as follows:

 

            1.1.         Section 1.18 (Debt Service Coverage Ratio) is hereby
amended to evidence that the term “EBITDA” is hereby deleted and replaced with
the term “EBIDA”.

 

 

 

            1.2.          A new Section 1.20(a) is hereby added, as follows:

 

 

 

                           “1.20(a) ‘EBIDA’ shall mean net income plus (i)
interest expense, (ii) depreciation, depletion, obsolescence, amortization of
property, and tax amortization of goodwill (tax effected), (iii) capitalized
lease expense, all determined in accordance with generally accepted accounting
principles, consistently applied, and for a particular period, except for the
tax amortization of goodwill which shall be determined in accordance with
Internal Revenue Service regulations and presented on the Company’s previously
filed federal tax return.”

 

 

 

            1.3.         Section 1.20 (EBITDA) is hereby deleted and replaced
with the following:

 

 

 

                           “1.20(b) EBITDA’ shall mean EBIDA plus tax expense
determined in accordance with generally accepted accounting principles,
consistently applied, and for a particular period.”

 

 

 

            1.4.         The Revolving Line Note, attached to the Credit
Agreement as Schedule “1.49” is hereby replaced by the $7,500,000 Promissory
Note in form and content as set forth on Schedule “1.1” attached hereto
(“Renewal Note”).




 

            1.5.         Section 1.53 (Termination Date) is hereby amended to
reflect that the date “September 28, 2005” shall now mean and read “September
28, 2006”.

 

 

 

            1.6.         Section 6.8.2 (Annual Financial Statements) is hereby
deleted and replaced with the following:

 

 

 

                           “6.8.2. Annual Financial Statements. As soon as
available and in any event within (a) ninety (90) days after the end of each
fiscal year of Borrower, commencing with the fiscal year ending October 31,
2005, a copy of its Form 10K that has been or will be filed with the Securities
and Exchange Commission, and (b) as soon as available and in any event within
one hundred twenty (120) days of year end, a copy of Borrower’s federal tax
returns (including all schedules and K-1s).”

 

 

 

2.          CONDITIONS PRECEDENT. Borrower shall deliver to Bank at or before
closing:

 

 

 

            2.1.         This Amendment and all schedules hereto;

 

 

 

            2.2.         the Renewal Note; and

 

 

 

            2.3.         Any other instruments, documents or agreements
reasonably requested by Bank in connection herewith.

          3.          Borrower Ratification. Borrower hereby ratifies and
confirms the Credit Agreement, Security Agreement and all other instruments,
documents and agreements executed by Borrower in connection with the Credit
Agreement, and acknowledges and agrees that they remain in full force and
effect, binding and enforceable against the Borrower in accordance with their
terms.

          4.          Representations. Borrower represents and warrants that (i)
no Event of Default exists under the Credit Agreement or any instruments,
documents or agreements executed by Borrower in connection therewith
(collectively, the “Loan Documents”), and (ii) all representations and
warranties made in the Loan Documents remain true and correct as of the date
hereof. Borrower further represents and warrants that all authority documents
delivered to Bank in connection with the Credit Agreement remain in full force
and effect and have not been modified or changed whatsoever.

          5.          Governing Law and Binding Effect. This document shall be
governed by and construed in accordance with the laws of the State of Oklahoma,
and shall inure to the benefit of and be binding upon the parties hereto, their
successors and assigns.

          6.          USA Patriot Act Notification. IMPORTANT INFORMATION ABOUT
PROCEDURES FOR OPENING A NEW ACCOUNT. To help the government fight the funding
of terrorism and money laundering activities, Federal law requires all financial
institutions to obtain, verify, and record information that identifies each
person or entity that opens an account, including any deposit account, treasury
management account, loan, other extension of credit, or other financial services
product. What this means for Borrower: When Borrower opens an account, if
Borrower is an individual, Lender will ask for Borrower’s name, taxpayer
identification number, residential address, date of birth, and other information
that will allow Lender to identify Borrower, and, if Borrower is not an
individual, Lender will ask for Borrower’s name, taxpayer identification number,
business address, and other information that will allow Lender to identify
Borrower. Lender may also ask, if Borrower is an individual, to see Borrower’s
driver’s license or other identifying documents, and, if Borrower is not an
individual, to see Borrower’s legal organizational documents or other
identifying documents.




          7.          No Change. Except as expressly amended hereby, the Credit
Agreement, and all instruments, documents and agreements executed and/or
delivered by Borrower to Bank in connection therewith, shall remain in full
force and effect and unchanged.

          8.           Costs, Expenses and Fees. Borrower agrees to pay all
costs, expenses and fees incurred by Bank or otherwise in connection herewith,
including, without limitation, all reasonable attorney fees, costs and expenses
of Riggs, Abney, Neal, Turpen, Orbison & Lewis.

          9.            Multiple Counterparts. This Amendment may be executed in
multiple counterparts.

          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be executed by their respective officers thereunto duly authorized, as of the
date first above written.

 

“Borrower”

 

 

 

 

 

XETA TECHNOLOGIES, INC.

 

 

 

 

 

By

/s/ Robert B. Wagner

 

 

--------------------------------------------------------------------------------

 

 

Robert B. Wagner, Chief Financial Officer

 

 

 

 

 

 

 

“Bank”

 

 

 

 

 

BANK OF OKLAHOMA, NA

 

 

 

 

 

 

 

By

/s/ Stephen R. Wright

 

 

--------------------------------------------------------------------------------

 

 

Stephen R. Wright, Senior Vice President